Fourth Court of Appeals
                               San Antonio, Texas
                                      April 22, 2015

                                  No. 04-14-00655-CV

                               Ivarene and Victor HOSEK,
                                        Appellants

                                            v.

                                     Rosale SCOTT,
                                        Appellee

               From the 81st Judicial District Court, Atascosa County, Texas
                            Trial Court No. 13-06-0559-CVA
                        Honorable Fred Shannon, Judge Presiding


                                     ORDER
       The Appellee’s Unopposed Motion for Extension of Time to File Brief is GRANTED.
The appellee’s brief is due on April 28, 2015.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court